Citation Nr: 1521946	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active military service from September 1955 to August 1957.

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.  The RO in Columbia, South Carolina now has jurisdiction over these matters.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

These matters were previously before the Board in March 2013 when the Board denied the Veteran's claims.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Memorandum Decision, the Court vacated that portion of the Board's decision with regard to the above issues and remanded the case to the Board for development.  The Board remanded these matters in February 2015.  This remand was vacated by the Board in March 2015 to afford the Veteran's representative the standard 90-day period to submit additional evidence and/or argument in connection with this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Another VA examination is warranted to provide evidence as to whether the Veteran has a current hearing loss disability for VA purposes, and opinions regarding the etiology of any such hearing loss disability and tinnitus.

The Veteran's DD 214 reflects that his primary military occupational specialty was a military policeman.  He has reported that he drove a patrol car and worked gate security in a non-combat setting in service.  He testified that the artillery was "next door" and he was exposed to the noise. 

The Veteran's service treatment records (STRs) are negative for complaints of hearing loss and/or tinnitus.  The Veteran separated from service in 1957.  His reports of medical history and examination for separation purposes reflect that he had normal hearing on whispered voice testing, and he denied ever having ear trouble. 

A September 22, 2010 private examination report is of record; however, the Board is unable to interpret the results. 

An October 4, 2010 private audiogram record from AccuQuest reflects that the Veteran did not have hearing loss disability for VA purposes.

An October 22, 2010 VA clinical record reflects that the Veteran had hearing loss disability for VA purposes.  (Speech recognition scores were less than 94 percent, and left ear auditory threshold was 40 decibels at the 3,000 frequency.)

An August 2011 VA examination report reflects that the Veteran did not have a bilateral hearing loss disability for VA purposes. 

There appear to be significant differences in the examinations of record.  The October 22, 2010 examination record notes hearing acuity of 10 dB at 500 hertz for the left ear, whereas three weeks earlier, the Veteran's hearing was noted to 25 dB at 500 hertz for the left ear.  In addition, his speech recognition score was 82 percent for the left ear on October 22, 2010, but was 96 percent for the left ear in August 2011. 

The Veteran has post service employment experience as a machinist, doing "bookkeeping" work, and as a lawyer.  He testified that he had a four year program running heavy machinery with no ear protection.  (See Board hearing transcript page 6.)  The October 2010 report of VA audiology consultation reflects that he reported a 7 year history of working as a machinist for a boat company.  The August 2011 VA examination report reflects that the Veteran reported that he worked as a boat company machinist for more than 6 1/2 years.  Records also reflect that the Veteran had a history of sport shooting and hunting, and a positive family history of hearing loss for both parents. 

Regarding tinnitus, the October 2010 VA audiology consultation report reflects that the Veteran reported chronic intermittent bilateral tinnitus of two to three years in duration.  However, the August 2011 VA examination report notes that the Veteran reported that the onset of his intermittent tinnitus was 10 years earlier, or in approximately 2001. 

The Veteran should be scheduled for another VA examination with regard to his hearing loss and tinnitus.  The examiner should consider the above findings when rendering an opinion as to whether it is at least as likely as not that the Veteran has a current hearing loss disability and/or tinnitus causally related to active service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for hearing loss and tinnitus.  A clinician should perform all necessary diagnostic tests and report all clinical manifestations in detail.  The clinician should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a hearing loss disability and/or tinnitus causally related to, or aggravated by, his military service. 

In rendering an opinion, the clinician should consider the entire claims file, to include the following: a) the Veteran's reports of medical examination and history for separation purposes which reflect that he denied ear trouble and had normal hearing on whispered voice testing; b) the September 22, 2010 private audiology report; c) the October 4, 2010 private audiology report; d) the October 22, 2010 VA audiology report; e) the August 2011 VA examination report; f) the apparent significant differences in the above audiology results (e.g. the October 22, 2010 report of VA audiology consultation notes hearing acuity of 10 dB at 500 hertz for the left ear, whereas three weeks earlier, the Veteran's hearing was noted to 25 dB at 500 hertz for the left ear; his speech recognition score was 82 percent for the left ear on October 22, 2010, but was 96 percent for the left ear in August 2011); g) the Veteran's MOS (military policeman) and his statements that he was assigned to an artillery battalion (e.g. the artillery was "next door"); h) the Veteran's post service occupation as a machine shop machinist/apprentice with no ear protection for approximately 4 - 7 years; i) the Veteran's history of sport shooting and hunting; j.) the Veteran's report of a positive family history of hearing loss for both parents; and k) the Veteran's reported tinnitus onset date of 2001 or later. 

In addition, the clinician should discuss the following: a) the reliability of the Veteran's above noted audiology results (e.g. the differences in the September 22, 2010, October 4, 2010, October 22, 2010, and August 2011 audiology results, type of testing performed (e.g. bone, air)) b) the relevance, if any, of Veteran's age when first credibly diagnosed with hearing loss; c) the level of the Veteran's hearing loss with regard to his age; and d) the relevance , if any, of Veteran age when he first noted tinnitus (approximately age 65 to 72). 

If the Veteran does not have a hearing loss disability for VA purposes at the time of the VA examination, the clinician must still discuss the October 22, 2010 VA clinical findings. 

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. 

2.  Thereafter, readjudicate the issues of entitlement to service connection for hearing loss disability and tinnitus.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




